
	
		II
		111th CONGRESS
		1st Session
		S. 1041
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Oil Pollution Act of 1990 to
		  modify the applicability of certain requirements to double hulled tankers
		  transporting oil in bulk in Prince William Sound, Alaska.
	
	
		1.Dual escort vessels for double hulled
			 tankers in Prince William Sound, Alaska
			(a)In generalSection 4116(c) of the Oil Pollution Act of
			 1990 (46 U.S.C. 3703 note; Public Law 101–380) is amended—
				(1)by striking Not later than 6
			 months and inserting the following:
					
						(1)In generalNot later than 180
				days
						;
				and
				(2)by adding at the end the following:
					
						(2)Prince William Sound, Alaska
							(A)In generalThe requirement in paragraph (1) relating
				to single hulled tankers in Prince William Sound, Alaska, described in that
				paragraph being escorted by at least 2 towing vessels or other vessels
				considered to be appropriate by the Secretary (including regulations
				promulgated in accordance with section 3703(a)(3) of title 46, United States
				Code, as set forth in part 168 of title 33, Code of Federal Regulations (as in
				effect on March 1, 2009) implementing this subsection with respect to those
				tankers) shall apply to double hulled tankers over 5,000 gross tons
				transporting oil in bulk in Prince William Sound, Alaska.
							(B)Implementation of
				requirementsThe Secretary of
				the Federal agency with jurisdiction over the Coast Guard shall carry out
				subparagraph (A) by order without notice and hearing pursuant to section 553 of
				title 5 of the United States
				Code.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date that is 90 days after the date of
			 enactment of this Act.
			
